IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39912

STATE OF IDAHO,                                  )     2013 Unpublished Opinion No. 354
                                                 )
       Plaintiff-Respondent,                     )     Filed: February 12, 2013
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
DENNIS L. BETTY,                                 )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho,
       Elmore County. Hon. Lynn G. Norton, District Judge.

       Judgment of conviction and suspended unified sentence of ten years with a
       minimum period of confinement of three years for domestic battery with
       traumatic injury, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Diane M. Walker, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Dennis L. Betty was convicted of domestic battery with traumatic injury, Idaho Code
§§ 18-918(2); 18-903. The district court sentenced Betty to a unified term of ten years, with a
minimum period of confinement of three years, suspended the sentence and placed Betty on
supervised probation for seven years. Betty appeals, contending that his sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.

                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Betty’s judgment of conviction and sentence are affirmed.




                                                   2